FILED
                             NOT FOR PUBLICATION                             MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHOUJI QUAN,                                     No. 10-70587

               Petitioner,                       Agency No. A099-064-613

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Shouji Quan, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

        Even if his asylum application was timely, substantial evidence supports the

agency’s adverse credibility determination based on the inconsistencies relating to

Quan’s use of multiple passports. See Shrestha, 590 F.3d at 1046-47; Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (credible establishment of

applicant’s identity is a key element of the asylum claim). The agency was not

compelled to accept Quan’s explanations for the inconsistencies. See Zamanov v.

Holder, 649 F.3d 969, 974 (9th Cir. 2011). In the absence of credible testimony,

Quan’s asylum and withholding of removal claims fail. See Farah, 348 F.3d at

1156.

        Quan’s CAT claim also fails because it is based on the same statements

found not credible, and the record does not otherwise compel the finding that it is

more likely than not that he would be tortured if returned to China. See id. at

1156-57.

        PETITION FOR REVIEW DENIED.




                                           2                                      10-70587